UNITED STATES DISTRICT COURT
WESTERN DIS'I`RICT OF LOUISIANA

LAKE CHARLES DIVISION
ALBER'I` VERNON ROBERTSON : CIVIL ACTION NO. 2:18-cv-1219
D.O.C. # 241116
VERSUS : UNASSIGNE]) DISTRICT JUDGE
WARDEN COLEY, ET AL. : MAGISTRATE JUDGE KAY
_I_M..N;,r__

For the reasons stated in the Report and Recommendation [doc. lO] ofthe Magistrate Judge
previously filed herein, a after de novo determination of the issues, determining that the findings
are correct under the applicable law, and noting the lack of objections to the Report and
Recornmendation in the record;

IT IS ORDERED that the claim for injunctive relief and all claims against Warden Coley
and Allen Correctional Center, Who are not proper parties to this suit, be DISMISSED WITH
PREJUDICE as frivolous under 28 U.S.C. § l915(e)(2)(B)(i).

THUS DONE AND sIGNED in Chambers this §0®` day Of ©§ggm SQF°“"“ ,

2018. ` ' ,. if
. v . \. wowx"m? M§FF`F»%

ROBERT R SUMMERHAYS § .
UNI'I`ED STATES DISTRICT JUDGE k j

 

 

 

